NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 25 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DAVID ESTRADA,                                    No. 15-17230

                   Plaintiff-Appellant,            D.C. No. 1:13-cv-00919-LJO-DLB

   v.
                                                   MEMORANDUM*
 GIPSON; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O'Neill, Chief Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        California state prisoner David Estrada appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Estrada’s failure

to protect claim against defendants Espinosa, Gipson, Lambert, and Cavazos

because Estrada failed to raise a genuine dispute of material fact as to whether

these defendants were deliberately indifferent to a threat to Estrada’s safety. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately

indifferent only if he “knows of and disregards an excessive risk to inmate . . .

safety”); Starr v. Baca, 652 F.3d 1202, 1207-8 (9th Cir. 2011) (requirements for

establishing supervisory liability).

      The district court properly granted summary judgment on Estrada’s

retaliation claim against defendants Espinosa and Gipson because Estrada failed to

raise a genuine dispute of material fact as to whether these defendants’ actions did

not advance a legitimate correctional purpose. See Rhodes v. Robinson, 408 F.3d
559, 567-68 (9th Cir. 2005) (setting forth the elements of a retaliation claim in the

prison context).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including Estrada’s reference to the district court’s discovery

orders. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider Estrada’s arguments regarding the district court’s

                                          2                                    15-17230
screening order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (matters

not properly raised before the district court are waived).

      AFFIRMED.




                                          3                               15-17230